OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07324 Gardner Lewis Investment Trust (Exact name of registrant as specified in charter) 285 Wilmington-West Chester PikeChadds Ford, Pennsylvania (Address of principal executive offices) (Zip code) CT Corporation System, 155 Federal Street, Suite 700, Boston, Massachusetts 02110 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A Member Firm of the 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, Kansas 66224 Registrant's telephone number, including area code: (610) 558-2800 Date of fiscal year end:October 31, 2010 Date of reporting period: October 31, 2010 Item 1. Reports to Stockholders. The Chesapeake Core Growth Fund Annual Report October 31, 2010 Investment Advisor Administrator Gardner Lewis Asset Management, L.P. Ultimus Fund Solutions, LLC 285 Wilmington-West Chester Pike P.O. Box 46707 Chadds Ford, Pennsylvania 19317 Cincinnati, Ohio 45246-0707 www.chesapeakefunds.com 1-800-430-3863 The Chesapeake Core Growth Fund Letter to Shareholders December 9, 2010 Market Environment: When the fiscal year began in November 2009, the market was just coming off a consolidation after rallying over 60% during a 6-month period that began in early March. The brief pause gave way to another push higher through the end of the calendar year and into mid-January, as prospects for a global economic recovery gained better footing. Strong businesses that had overcome the recessionary storm and were thriving in their respective markets were seeing the prices of their stocks being rewarded accordingly. The remainder of the fiscal year consisted of a series of volatile shifts, as investor sentiment appeared to swing primarily on macro concerns. The selloff in mid-January, while companies were broadly reporting very positive earnings results, seemed to be driven by concerns about China tightening monetary policy, sovereign debt concerns in Europe, and attacking rhetoric from Washington on both the health care and banking industries. The market then reversed course and rallied into late April, hitting a 17-month high amidst another strong earnings season and improving economic data, including the best jobs growth in 3 years, a 5-year high for manufacturing data, and solid home sales figures. Shortly after hitting that peak, however, the market was derailed by a potent combination of BP’s Gulf of Mexico disaster, renewed fears of a European debt crisis and slowdown in China, and continued uncertainty revolving around forthcoming policy change in the United States. A July rally that was stoked by yet another solid earnings season was largely undone in August when weaker global economic data brought the return of “double dip” fears, with the uncertainty feeding continuing outflows from equities into fixed income investments. The bumpy year saw another directional change in September when the market shook off the pessimism and rebounded to post its largest September gain since the 1930s. September’s historic move carried into October, with the market finishing the fiscal year not far off from its high-point for the year. Broad-based earnings strength and the anticipation of quantitative easing from the Fed fueled gains each week, leading up to the midterm elections that many expected would provide some clarity for the business environment, which is encouraging as we head into the new fiscal period. Portfolio Review. The following table breaks out the holdings of the Chesapeake Core Growth Fund (the “Fund”) by economic sector and compares 2009 and 2010 fiscal year-end holdings to those of the S&P 500 Total Return Index (“S&P 500”). 1 Economic Sector S&P 500 10/31/2009 Fund 10/31/2009 S&P 500 10/31/2010 Fund 10/31/2010 Consumer Discretionary 9% 12% 11% 18% Consumer Staples 12% 5% 11% 3% Energy 12% 6% 11% 9% Financials 15% 15% 15% 10% Health Care 13% 19% 12% 16% Industrials 10% 7% 11% 8% Information Technology 19% 29% 19% 28% Materials 3% 4% 4% 6% Telecommunication Services 3% 2% 3% 2% Utlities 4% 1% 3% 0% The most significant sector shifts in the Fund during the fiscal year were decreases in Financials and Health Care, with that capital being mostly redeployed to Energy and Consumer Discretionary. Relative to the broad market, our largest sector overweights at the end of the fiscal year are in Information Technology and Consumer Discretionary, while we are most underexposed to Consumer Staples and Financials. During the Fund’s fiscal year, nearly all sectors contributed positively to portfolio gains. Consumer Discretionary, Information Technology, and Health Care posted the strongest positive contributions to overall returns, and Industrials and Materials each had gains of over 30% for the year. Only Financials, Consumer Staples, and Utilities posted negative contributions, and the latter two sectors were among our smallest exposures in the portfolio, which limited their impact on the portfolio’s results. The Fund’s most significant individual contributors to gains this fiscal year were Apple Computer (consumer electronics), Humana (health care plans), Boeing (aerospace/defense), Dollar Tree Stores (discount, variety stores), and Oracle (application software). The principal detractors were CVS Caremark (drug stores), Bank of America (diversified banking services), eBay (internet retail services), J Crew Group (apparel stores), and Adobe Systems (application software). The Fund’s total return of 13.24% this fiscal year compares to 16.52% for the S&P 500 Index. Outlook. The recent volatility and uncertainty seem to have driven many individual investors from equity markets and caused many institutions to significantly cut their allocations to the asset class, choosing instead to seek comfort in nearly nonexistent yields provided by fixed income instruments. We think this herd mentality presents great opportunity for fundamental investors, like us, who conduct diligent company-level research. In fact, we believe the stock-picking opportunity to be as good as any we have seen and that many who think they are de-risking their portfolios will ultimately be proven to have done just the opposite. 2 We believe the tone in the markets is improving and we are starting to see differentiation among stocks, which, to us, is a welcome sign. As we exit election season, we believe some of the market’s volatility will ease and businesses will start to gain some clarity about both tax and regulatory direction from Washington, allowing them to return to forward planning. The removal of these uncertainties provides a backdrop that could help many stocks thrive after appearing to have been held back for much of the past year. We are pleased with the results our companies have posted this year. While the reaction to those results hasn’t always been as strong as we would have liked thus far, we believe that psychology will shift, ultimately rewarding these companies and delivering results for our investors. Sincerely, W. Whitfield Gardner John L. Lewis The views in the foregoing discussion were those of the Fund’s investment adviser as of the date set forth above and may not reflect their views on the date this Report is first published or anytime thereafter. These views are intended to assist shareholders in understanding their investment in the Fund and do not constitute investment advice. The performance information quoted above represents past performance and past performance does not guarantee future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data, current to the most recent month end, may be obtained by calling 1-800-430-3863. Fee waivers and/or expense reimbursements have positively impacted Fund performance. An investor should consider the Fund’s investment objectives, risks, and charges and expenses carefully before investing. The Fund’s prospectus contains this and other important information. For information on the Fund’s expense ratio please see the Financial Highlights table found within this Report. 3 The Chesapeake Core Growth Fund Comparison of the Change in Value of a $10,000 Investment in The Chesapeake Core Growth Fund and the S&P 500® Total Return Index* Average Annual Total Returns(a) (for periods ended October 31, 2010) 1 Year 5 Years 10 Years The Chesapeake Core Growth Fund 13.24% -2.02% -1.52% S&P 500® Total Return Index 16.52% 1.73% -0.02% * The S&P 500 Index is a market capitalization weighted index that is widely used as a barometor of U.S. stock market performance. The S&P 500® Total Return Index provides investors with a price-plus gross cash dividend return of the companies represented in the S&P 500 Index. The index is unmanaged and shown for illustration purposes only. An investor cannot invest in an index and its returns are not indicative of the performance of any specific investment. (a) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes dividends or distributions, if any, are reinvested in shares of the Fund. The total returns in the table and graph above do not reflect the deduction of taxes a shareholder would pay on Fund distributions, if any, or the redemption of Fund shares. 4 The Chesapeake Core Growth Fund The Chesapeake Core Growth Fund vs S&P 500® Total Return Index Sector Diversification October 31, 2010 (Unaudited) Top Ten Holdings October 31, 2010 (Unaudited) Security Description % of Net Assets Apple, Inc. 4.7% Humana, Inc. 4.3% DIRECTV, Inc. - Class A 3.8% Equinix, Inc. 3.1% Bank of America Corp. 3.0% Wells Fargo & Co. 2.8% FedEx Corp. 2.8% Oracle Corp. 2.6% Anadarko Petroleum Corp. 2.6% Freeport-McMoRan Copper & Gold, Inc. 2.6% 5 The Chesapeake Core Growth Fund Schedule of Investments October 31, 2010 Common Stocks — 99.7% Shares Value Consumer Discretionary — 17.9% Automobiles — 2.1% Ford Motor Co. * $ Harley-Davidson, Inc. Internet & Catalog Retail — 3.6% Amazon.com, Inc. * priceline.com, Inc. * Media — 5.3% DIRECTV, Inc. - Class A * Liberty Media Corp. - Starz - Series A * Multiline Retail — 2.2% Dollar Tree, Inc. * Specialty Retail — 4.7% Best Buy Co., Inc. TJX Cos., Inc. (The) Urban Outfitters, Inc. * Consumer Staples — 2.9% Food & Staples Retailing — 1.9% Costco Wholesale Corp. Food Products — 1.0% Hershey Co. (The) Energy — 9.1% Energy Equipment & Services — 4.6% Diamond Offshore Drilling, Inc. (a) Halliburton Co. McDermott International, Inc. * Oil, Gas & Consumable Fuels — 4.5% Anadarko Petroleum Corp. EOG Resources, Inc. Financials — 10.3% Capital Markets — 1.2% Goldman Sachs Group, Inc. (The) Commercial Banks — 2.8% Wells Fargo & Co. Diversified Financial Services — 5.3% Bank of America Corp. Citigroup, Inc. * 6 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 99.7% (Continued) Shares Value Financials — 10.3% (Continued) Real Estate Management & Development — 1.0% CB Richard Ellis Group, Inc. - Class A * $ Health Care — 15.5% Biotechnology — 4.4% Celgene Corp. * Human Genome Sciences, Inc. * SIGA Technologies, Inc. * Health Care Providers & Services — 8.9% Express Scripts, Inc. * Humana, Inc. * McKesson Corp. Medco Health Solutions, Inc. * Pharmaceuticals — 2.2% Teva Pharmaceutical Industries Ltd. - ADR Industrials — 8.4% Aerospace & Defense — 3.1% Boeing Co. (The) Honeywell International, Inc. Air Freight & Logistics — 2.8% FedEx Corp. Machinery — 2.5% Danaher Corp. Information Technology — 27.8% Communications Equipment — 1.6% Research In Motion Ltd. * Computers & Peripherals — 9.2% Apple, Inc. * EMC Corp. * Hewlett-Packard Co. Electronic Equipment, Instruments & Components — 1.5% Corning, Inc. Internet Software & Services — 6.9% Akamai Technologies, Inc. * Equinix, Inc. * Google, Inc. - Class A * IT Services — 2.5% MasterCard, Inc. - Class A 7 The Chesapeake Core Growth Fund Schedule of Investments (Continued) Common Stocks — 99.7% (Continued) Shares Value Information Technology — 27.8% (Continued) Semiconductors & Semiconductor Equipment — 2.0% Intel Corp. $ Software — 4.1% Oracle Corp. salesforce.com, inc. * Materials — 5.9% Chemicals — 3.3% Air Products and Chemicals, Inc. Lubrizol Corp. (The) Metals & Mining — 2.6% Freeport-McMoRan Copper & Gold, Inc. Telecommunication Services — 1.9% Wireless Telecommunication Services — 1.9% America Movil S.A.B. de C.V. - Series L - ADR Total Common Stocks (Cost $261,587,496) $ U.S. Treasury Obligations — 1.5% Par Value Value U.S. Treasury Inflation-Protected Notes — 1.5% 2.50%, due 07/15/2016 (b) (Cost $4,536,369) $ $ Money Market Funds — 0.0% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.06% (c) $ Fidelity Institutional Money Market Portfolio - Class I, 0.23% (c) Total Money Market Funds (Cost $804) $ Total Investments at Value — 101.2% (Cost $266,124,669) $ Liabilities in Excess of Other Assets — (1.2%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Security or a portion thereof is out on loan as of October 31, 2010 (Note 1). (b) Represents investment of collateral received from securities lending (Note 1). (c) Variable rate security. The rate shown is the 7-day effective yield as of October 31, 2010. See accompanying notes to financial statements. 8 The Chesapeake Core Growth Fund Statement of Assets and Liabilities October 31, 2010 ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Investment of collateral from securities loaned Dividends receivable Interest receivable Receivable for investment securities sold Receivable for capital shares sold Other assets TOTAL ASSETS LIABILITIES Line of credit payable (Note 6) Payable for collateral for securities loaned Payable for investment securities purchased Payable for capital shares redeemed Payable to Advisor (Note 4) Accrued compliance fees (Note 4) Accrued distribution fees (Note 4) Payable to administrator (Note 4) Accrued Trustees’ fees (Note 3) Other accrued expenses and liabilities TOTAL LIABILITIES NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments NET ASSETS $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share (Note 1) $ See accompanying notes to financial statements. 9 The Chesapeake Core Growth Fund Statement of Operations For the Year Ended October 31, 2010 INVESTMENT INCOME Dividends $ Foreign withholding taxes on dividends ) Securities lending income (Note 1) TOTAL INCOME EXPENSES Investment advisory fees (Note 4) Distribution and service plan fees (Note 4) Administration fees (Note 4) Shareholder account maintenance fees Transfer agent fees (Note 4) Fund accounting fees (Note 4) Compliance service fees (Note 4) Postage and supplies Registration fees Professional fees Custodian and bank service fees ICI membership fees Reports to shareholders Trustees’ fees (Note 3) Insurance expense Interest expense (Note 6) Other expenses TOTAL EXPENSES Investment advisory fee reductions (Note 4) ) Fees paid indirectly through a directed brokerage arrangement (Note 5) ) NET EXPENSES NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS (LOSSES) ON INVESTMENTS Net realized losses from security transactions ) Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 10 The Chesapeake Core Growth Fund Statements of Changes in Net Assets Year Ended October 31, Year Ended October 31, FROM OPERATIONS Net investment loss $ ) $ ) Net realized losses from security transactions ) ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL DECREASE IN NET ASSETS ) ) NET ASSETS Beginning of year End of year $ $ ACCUMULATED NET INVESTMENT INCOME $
